Case 1:19-cv-03325-GLR Document6 Filed 02/13/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

NEW ENERGY EQUITY LLC *
2530 Riva Road, Suite 200
Annapolis, MD 21401 *
Plaintiffs, *
V. *
SUNRISE DEVELOPMENT, LLC * CIVIL No. 1:19-cv-03325
315 Manitoba Avenue, Suite 200
Wayzata, MN 55391 = Unassigned
Defendant. *
*
* * * * * * * * * * * * *

NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE OF COMPLAINT AND
DEMAND FOR JURY TRIAL

 

Comes Now Plaintiff New Energy Equity LLC, by its attorney Kurt D. Karsten, Esq., and
pursuant to USCS FRCP 41(a)(1)(A)(i) files this NOTICE OF VOLUNTARY DISMISSAL

WITH PREJUDICE as to the Defendant, SUNRISE DEVELOPMENT, LLC.

Respectfully Submitted

APPROVED THIS OF p fur Ur. eke
fame = neil

GRORGE L. RUSSELL. III. U.S.D.J.

Me
DAY

 

Kurt D. Karsten, Esq. Federal Bar #05405
|
